DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 04/18/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 04/18/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claim 1.
Applicant’s amendment entered new claims 6-10.
Applicant’s amendment cancelled claims 2-5.
Claims 1 and 6-10 filed 04/18/2022 are the current claims hereby under examination. 

Correction of Inventorship Required
	It should be noted that the name of the first inventor is spelled incorrectly on the application data sheet filed 12/22/2020. The application data sheet lists “Adril Bharucha” as the first inventor. The declaration filed 01/30/2021 names “Adil Bharucha” as the first inventor. A correction of inventorship is required. (See MPEP 602.01(c)(2) Correcting or Updating Inventor Name 37 CFR 1.48(f) – Request Filed On or After September 16, 2012 [R-10.2019]). 37 CFR 1.48(f) permits an applicant to change or update a particular inventor’s name if his/her legal name has changed (e.g., due to marriage), or an inventor’s name contains an error (e.g., typographical or transliteration mistake or the reversal of family or given names) and allows an applicant to adjust the order of the names of joint inventors (e.g., to control the order of names on a printed patent).

Drawings Objection – Withdrawn
Response to Arguments
Applicant’s arguments, see page 4, filed 04/18/2022, with respect to the objection of the drawings have been fully considered and are persuasive. The limitation was removed from the claims.  The drawing objection has been withdrawn. 

Claim Rejections - 35 USC § 112 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 4, filed 04/18/2022, with respect to the rejections under 35 USC § 112 have been fully considered and are persuasive. The claims have been amended to address the issues. The rejections under 35 USC § 112 have been withdrawn. 

Claim Rejections - 35 USC § 101 – Modified, Withdrawn, and New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites: 
analyzing results of the performed IRM, wherein said analyzing comprises:
determining a weighted combination of: () the anal resting pressure, (ii) the rectal and anal pressures and (iii) the rectoanal gradient during evacuation; and
classifying, based on the determined weighted combination, a rectoanal pressure pattern of the patient from the IRM into one of four groups: (i) a minimal change group, (ii) an anal relaxation group, (iii) a paradoxical contraction group, and (iv) a transmission group
When described at such a high level of generality, all the above limitations are directed to at least mental processes. The human mind is reasonably abled to analyze results from a test and to calculate a simple weighted combination of elements using basic multiplication and additions with the aide of a pencil and paper. The human mind is further reasonably abled to make a mental classification based on a calculated value into one of several categories based on a set of criteria. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements, specifically:
performing high-resolution anorectal manometry ("HRM") on the patient while the patient is in a seated position, wherein said performing IRM comprises using a plurality of pressure sensors in an anal canal of the patient and a rectum of the patient to measure: (i) an anal resting pressure, (ii) rectal and anal pressures, and (iii) a rectoanal gradient during evacuation
The additional elements recite only a generic device including basic pressure sensors which act to perform only the insignificant extra-solution activity of data gathering generally linked to the particular field of assessing defecatory characteristics of a patient. As such, the judicial exception is not integrated into a practical application (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step as the claim only recited steps directed to the judicial exception. The claim as a whole recites the judicial exception generally linked to an unparticular device used only to perform the insignificant extra-solution activity of data gathering. Furthermore, the additional limitations are also directed to commercially available products. The applicant’s specification filed 12/22/2020 states using the commercially available ManoScanTM on page 5 to perform the anorectal manometry and using the latest version of commercially-available software (ManoviewTM AR v3.0; Medtronic Inc) to view the results on page 6. A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional as a commercially available product (See MPEP 2106.07(a) Formulating a Rejection For Lack of Subject Matter Eligibility [R-10.2019] III. EVIDENTIARY REQUIREMENTS IN MAKING A § 101 REJECTION) (No at Step 2B).

Regarding Claim 2, the claim further defines how the anal resting pressure is measured and further defines the insignificant extra-solution activity of data gathering using a commercially available product. 

Claims 7-10 are all directed to the criteria used to mentally classify the pressure pattern to a specific group and are all further directed to the judicial exception.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant has amended claim 1 to include specific structure used to perform the high-resolution anorectal manometry. The modified limitations have been addressed above as additional elements. 
Claims 2-5 have been cancelled and the corresponding rejections have been withdrawn.

Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 4, filed 04/18/2022, with respect to the rejections under 35 USC § 102 have been fully considered and are persuasive. The claims have been amended to include limitations not disclosed by the prior art previously relied upon. The rejections under 35 USC § 102 have been withdrawn. A rejection under 35 USC § 103 has been newly presented to address the amended claim 1.

Claim Rejections - 35 USC § 103 – New and Withdrawn
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ratuapli (Phenotypic identification and classification of functional defecatory disorders using high-resolution anorectal manometry, previously cited) in view of Heinrich (Seated evaluation of anorectal function by high resolution manometry: a randomized comparison of measurements in the seated and left lateral positions, previously cited), Pritchard (High-resolution Anorectal Manometry for Identifying Defecatory Disorders and Rectal Structural Abnormalities in Women), and Grossi (Diagnostic accuracy study of anorectal manometry for diagnosis of dyssynergic defecation, previously cited).
Regarding Claim 1, Ratuapli discloses a method for assessing defecatory characteristics of a patient (Abstract, characterize phenotypic variation in constipated patients through high resolution anorectal manometry), the method comprising: 
performing high-resolution anorectal manometry ("HRM") on the patient (Materials and Methods, Anorectal manometry—Anal pressures were assessed by an HRM catheter)
wherein said performing IRM comprises using a plurality of pressure sensors in an anal canal of the patient and a rectum of the patient (Materials and Methods, which has 10 circumferential sensors: 8 sensors at 6-mm intervals along the anal canal and 2 sensors in the rectal balloon) to measure: (i) an anal resting pressure, (ii) rectal and anal pressures, and (iii) a rectoanal gradient during evacuation (Table 2 shows the variables calculated based on the recorded pressures from the sensors. The variables include anal resting pressure, rectal and anal pressures at simulated evacuation, and rectoanal gradient);
analyzing results of the performed HRM (Statistical Analysis, discriminate among these 3 groups using a logistic regression discriminant analysis of anorectal variables), wherein said analyzing comprises:
determining a weighted combination (Statistical Analysis, PC analysis was used to transform anorectal variables into uncorrelated factors…PC analysis identifies linear combinations of the anorectal variables, which are weighted (loading factor) sums of the variables) of: (i) the anal resting pressure (Statistical Analysis, anorectal variables (ie, anal resting…pressure)) and (ii) the rectal and anal pressures (Statistical Analysis, anorectal variables (ie,… rectal and anal pressures); and 
classifying, based on the determined weighted combination, a rectoanal pressure pattern of the patient from the IRM into one of four groups: (i) a minimal change group (Discussion, Anorectal Phenotypes Identified by PC Analysis, High PC1 scores represent a phenotype, which we refer to as the high-anal phenotype, characterized by high anal pressures at rest and during evacuation. There is “minimal change” in the pressure as it remains high throughout), (ii) an anal relaxation group (Discussion, Anorectal Phenotypes Identified by PC Analysis, impaired anal relaxation, which is a feature of the low-PC3 phenotype).	
However, Ratuapli does not explicitly disclose the patient is in a seated position during the test, determining a weighted combination including the rectoanal gradient during evacuation, and classifying the pressure profile into a group including: (iii) a paradoxical contraction group, and (iv) a transmission group.
Heinrich teaches a method for assessing defecatory characteristics of a patient (Introduction), the method comprising performing high-resolution anorectal manometry on the patient while the patient is in a seated position (Introduction, HR-ARM and BET were performed in randomized order in [seated position] …using a solid-state catheter with 12 circumferential sensors and a rectal balloon secured by a probe holder). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the subject in the method disclosed by Ratuapli to be seated as taught by Heinrich as a majority of subjects prefer the test being performed in the seated position as taught by Heinrich. 
Prichard teaches a method of identifying defecatory disorders using HRM (Title, High-resolution Rectoanal Manometry for Identifying Defecatory Disorders) including determining a weighted combination of the anal resting, (ii) the rectal and anal pressures, and (iii) the rectoanal gradient during evacuation (Table 4 shows the variables using in the principal component analysis including anal resting pressure anal and rectal pressure during bear down and rectoanal gradient). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include anorectal gradient as taught by Pritchard in the weighted combination as disclosed by Ratuapli to characterize patients with prolapse as taught by Prichard (Results, Among patients with prolapse, there were 2 phenotypes – characterized by…a higher rectoanal gradient during evacuation). 
Grossi teaches a method of diagnosing disease from anorectal manometry (Abstract) comprising analyzing rectoanal pressure results from the high-resolution anorectal manometry, wherein the analyzing comprises classifying a rectoanal pressure profile of the patient from the high-resolution anorectal manometry into one of four groups (Methods, Definition, cut-offs and categories of the results of the index test, r. Images were circulated to three observers (SMS, EVC and AEB) who independently classified test results based on published criteria derived from standard manometry14 and expert international guidance) including (iii) paradoxical contraction (type II dyssynergia—an adequate increase in rectal pressure (≥40 mm Hg) accompanied by a paradoxical simultaneous increase in anal pressure) and (iv) a transmission group (type III dyssynergia – an adequate increase in rectal pressure (≥40mmHg) accompanied by failure of reduction in anal pressure). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification into groups based on the weighted combination as disclosed by Ratuapli to include the groups taught by Grossi to diagnose functional defecatory disorders (FDD). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 2-5 have been canceled and the corresponding rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791